                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 STEPHEN W. BYERLY,                           ) CASE NO.: 1:19-CV-2882
                                              )
        Plaintiff,                            ) JUDGE: SOLOMON OLIVER, JR.
                                              )
 vs.                                          ) NOTICE OF APPEARANCE
                                              )
 JAMES L. DEWEESE, et al.,                    )
                                              )
        Defendants.                           )
                                              )

       Now comes counsel for Defendant, Terry Hitchman, and hereby notifies the Court and all

counsel of record that Attorneys Joseph F. Nicholas and Christina M. Nicholas hereby enter their

appearance on behalf of said Defendant. Mazanec, Raskin & Ryder Co., L.P.A. respectfully

requests that the Court and all counsel direct all notices, pleadings and other communications

directly to the Joseph F. Nicholas and Christina M. Nicholas, effective immediately.

                                            Respectfully submitted,

                                            MAZANEC, RASKIN & RYDER CO., L.P.A.

                                            /s/Christina M. Nicholas
                                            JOSEPH F. NICHOLAS, JR. (0038063)
                                            CHRISTINA M. NICHOLAS (0091248)
                                            100 Franklin’s Row
                                            34305 Solon Road
                                            Cleveland, OH 44139
                                            (440) 248-7906
                                            (440) 248-8861 – Fax
                                            Email: jnicholas@mrrlaw.com
                                                      cnicholas@mrrlaw.com

                                            Counsel for Defendant Terry Hitchman
                                              CERTIFICATE OF SERVICE

            I hereby certify that on Tuesday, February 18, 2020, a copy of the foregoing Notice of

Appearance was filed electronically. Notice of this filing will be sent to all registered parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

system.

                                                      /s/Christina M. Nicholas
                                                      JOSEPH F. NICHOLAS, JR. (0038063)
                                                      CHRISTINA M. NICHOLAS (0091248)

                                                      Counsel for Defendant Terry Hitchman
ASPSIC-190247/NOA - Def Hitchman (JFN, CMN)




                                                        2
